   Case 1:20-cv-01210-MN Document 9 Filed 10/09/20 Page 1 of 2 PageID #: 36




                     IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF DELAWARE


In re:
NEUROPROTEXEON, INC., et al.,          :       Chapter 7
                                       :       Case No. 19-12676 (MFW)
                                       :       (Jointly Administered)
                         Debtors.      :
__________________________________ :
JMB Capital Partners Lending, LLC,     :
                                       :
            Appellant, Cross-Appellee, :
                                       :
     v.                                :       Civ. Case No. 20-1210-MN
                                       :
NEUROPROTEXEON, INC., et al.,          :       DE BAP No. 20-00027
                                       :       DE BAP No. 20-00035
            Appellee, Cross-Appellant. :


                                 RECOMMENDATION

             At Wilmington this 9th day of October, 2020.

             WHEREAS, pursuant to paragraph 2(a) of the Procedures to Govern

Mediation of Appeals from the United States Bankruptcy Court for this District dated

September 11, 2012, the court conducted an initial review, which included information

from counsel, to determine the appropriateness of mediation in this matter;

             WHEREAS, as a result of the above screening process, the issues

involved in these appeals are not amenable to mediation and mediation at this stage

would not be a productive exercise, a worthwhile use of judicial resources nor warrant

the expense of the process.

             Chambers received two joint submissions regarding mediation in this

matter, one in late September and another on October 8, 2020. T he first submission
   Case 1:20-cv-01210-MN Document 9 Filed 10/09/20 Page 2 of 2 PageID #: 37




dealt with JMB’s appeal to the Order of the Bankruptcy Court entered August 27, 2020

(19-12676-MFW) and the October 8 th submission addressing Ashby & Geddes’ cross

appeal to the same order. Both appeals are filed in this matter. The parties have not

previously engaged in mediation or any other alternative dispute resolution process.

The parties did not agree on whether mediation would be beneficial or productive.

                The parties further requested that if this matter is withdrawn from

mandatory mediation that the following briefing schedule on the appeal and cross

appeal be entered:

             1. Opening briefs due 30 days after entry of the order withdrawing the
matter from mediation.

                2. Answering briefs due 30 days after the filing of opening briefs; and

                3. Reply briefs due 21 days thereafter.

                THEREFORE, IT IS RECOMMENDED that, pursuant to paragraph 2(a)

Procedures to Govern Mediation of Appeals from the United States Bankruptcy Court

for this District and 28 U.S.C. § 636(b), this matter be withdrawn from the mandatory

referral for mediation and proceed through the appellate process of this Court. Through

this Recommendation, the parties are advised of their right to file objections to this

Recommendation pursuant to 28 U.S.C. § 636(b)(1)(B), F ED. R. CIV. P. 72(a) and D.

DEL. LR 72.1.

                Local counsel are obligated to inform out-of-state counsel of this Order.


                                           /s/ Mary Pat Thynge
                                           Chief U.S. Magistrate Judge




                                              2
